

LOAN AND SECURITY AGREEMENT






Loan Agreement made as of the 10th day of December 2013 by and between the
persons on Schedule A (collectively the “Lender”) and Plures Technologies, Inc.,
a Delaware corporation (“Plures”) and Advanced MicroSensors Corporation, a New
York corporation (collectively “Borrower”).


RECITALS


Borrower desires Lender to loan the sum of up to $300,000 (the “Principal
Amount”) to Borrower and Lender desires to lend Borrower the Principal Amount,
on the terms and conditions set forth herein (the “Loan”).


Now, therefore, it is agreed by and between the parties hereto as follows:


ARTICLE 1


THE LOAN


Section 1.1  Principal Amount.  The Principal Amount is set forth in the
recitals.


Section 1.2  Disbursement.  Lender or its agent shall disburse the Principal
Amount to Borrower as the funds become available from Lender.


Section 1.3  Interest.  Interest shall accrue on the outstanding portion of the
Principal Amount from time to time at ten (10%) percent per annum.


Section 1.4  Payment of Interest and Principal Amount.  No interest shall be
payable for a period of three (3) months from the date hereof.  The outstanding
Principal Amount and all accrued but unpaid interest shall be due and payable
(the “Maturity Date”) on the earliest of (a) the demand of Lender given not less
than three (3) months from the date hereof or (b) funding received by Borrower
of an amount equal to the sums due on Borrower’s first and second loans and on
this and the prior bridge loans made to Borrower or (c) the date to which
payment is accelerated in accordance herewith, (the period from the date hereof
to the Maturity Date is referred to as the “Term”). Repayment of Principal
Amount shall include a fee equal to 25% of the amount thereof.


Section 1.5  Warrants. Each person who is a Lender shall receive, on Plures’
customary form, a warrant to purchase two and one-half (2.5) shares of Plures’
common stock for five years at $.01 per share for each one dollar of principal
amount loaned by such person.


Section 1.6  Obligations.  The term “Obligations” shall mean the Principal
Amount, interest accrual thereon, and all other fees costs and expenses
described in this Agreement.

1 
 

--------------------------------------------------------------------------------

 



ARTICLE 2


COLLATERAL


The term “Collateral” means all assets and property of Borrower, presently owned
and hereafter acquired, of every description and the proceeds thereof.


ARTICLE 3


SECURITY INTEREST


3.1           Grant of Security Interest.  Borrower hereby grants Lender a
security interest in the Collateral, to secure the payment of Obligations as set
forth in the Loan Agreement, which shall be senior to all other security
interests in the assets of Borrower other than that of Hercules Technology
Growth Capital, Inc. (“Hercules”) and shall be junior to the security interest
of Hercules.
3.2           Perfection of Security Interest.  The security interest granted by
Borrower to Lender in the Collateral shall be perfected by the filing of UCC-1
financing statements.


3.3           Release of Security Interest.  Upon payment of the Obligations in
full, Lender shall release its security interest in the Collateral.  Lender
shall also execute and deliver UCC-3 termination statements to Borrower, failing
which Borrower is authorized to execute and file the same.


ARTICLE 4


EXERCISE OF SECURITY INTEREST


4.1           Event of Default.  The term "Event of Default" as used herein
shall refer to the Events of Default set forth elsewhere herein. Upon an Event
of Default, all of the Obligations shall, without notice on the part of Lender,
but at its election, become immediately due and payable.


4.2           Exercise of Security Interest.  If an Event of Default shall occur
then Lender shall have the rights and remedies of a secured party under the New
York Uniform Commercial Code.  To the extent that notice of sale shall be
required to be given by law, the parties agree that fifteen (15) days' written
notice shall be deemed to be commercially reasonable.


4.3           Application of Proceeds of Sale.  The proceeds of any sale of the
Collateral shall be applied by Lender as follows:


First:                 to the payment of the reasonable costs and expenses of
such sale;
 
Second:            to the payment of the unpaid balance of the Obligations; and
 

2 
 

--------------------------------------------------------------------------------

 



 
 
Third:             to Borrower and/or others as their interest shall appear.


ARTICLE 5


COVENANTS
 
So long as the Principal Amount or interest shall remain outstanding, Borrower
will comply with the covenants set forth in a loan agreement between Borrower
and Hercules, unless the Lender shall otherwise consent in writing:
 
ARTICLE 6


EVENTS OF DEFAULT, RIGHTS AND REMEDIES
 
Section 6.1  Events of Default.  The term “Events of Default” includes the
following:
 
(a)  Default in the payment of any of the Obligations when due;
 
(b)  Default in the performance, or breach, of any other covenant or agreement
of the Borrower contained in this Agreement which is not cured for 15 days after
notice thereof;
 
(c)  A petition shall be filed by or against Borrower under the United States
Bankruptcy Code naming Borrower as debtor;
 
(d)  Any representation or warranty made by Borrower in any agreement,
certificate, instrument or financial statement or other statement contemplated
by or made or delivered pursuant to or in connection with this Agreement shall
prove to have been incorrect in any material respect when made;
 
(e)  The rendering against Borrower of an arbitration award, final judgment,
decree or order for the payment of money in excess of $250,000 and the
continuance of such arbitration award, judgment, decree or order unsatisfied and
in effect for any period of 30 consecutive days without a stay of execution; or
 
(f)  Enforcement of remedies following a default under any bond, debenture, note
or other evidence of material indebtedness of Borrower or a Subsidiary owed to
any person other than Lender, or under any indenture or other instrument under
which any such evidence of indebtedness has been issued or by which it is
governed, or under any material lease or other contract, and the expiration of
the applicable period of grace, if any, specified in such evidence of
indebtedness, indenture, other instrument, lease or contract.


Section 6.2  Rights and Remedies.  Upon the occurrence of an Event of Default
and during its continuance:
 
(a)  Lender may, by notice to Borrower, declare the Obligations to be forthwith
due and payable, whereupon all Obligations shall become and be forthwith due and
payable, without presentment, notice of dishonor, protest or further notice of
any kind, all of which Borrower hereby expressly waives and which accelerated
date shall be deemed the Maturity Date;
 
3
 

--------------------------------------------------------------------------------

 
(b)  Lender may without regard to any waste, adequacy of the security or
solvency of Borrower, apply for the appointment of a receiver of the Collateral,
to which appointment Borrower hereby consents, whether or not foreclosure
proceedings have been commenced under the Security Documents and whether or not
a foreclosure sale has occurred; and
 
(c)  Lender may exercise any other rights and remedies available to it by law or
agreement.


ARTICLE 7


MICELLANEOUS


Section 7.1.          No Waiver; Cumulative Remedies; Compliance with Laws. No
failure or delay by Lender in exercising any right, power or remedy under this
Agreement shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy under this
Agreement.  The remedies provided in this Agreement are cumulative and not
exclusive of any remedies provided by law.  Lender may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral and such compliance will not be considered adversely to affect
the commercial reasonableness of any sale of the Collateral.
 
             Section 7.2                Amendments, Etc.  No amendment,
modification, termination or waiver of any provision of this Agreement or
consent to any departure by Borrower therefrom or any release of a security
interest shall be effective unless the same shall be in writing and signed by
Lender, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.  No notice to or demand
on Borrower in any case shall entitle Borrower to any other or further notice or
demand in similar or other circumstances.
 
              Section 7.3                 Notices.  All notices hereunder shall
be given in writing and shall be deemed given upon the first attempted delivery
thereat by recognized overnight carrier to the following addresses:


If to Lender:


c/o Cedarview Opportunities Master Fund, Inc., as agent
One Penn Plaza
45th Floor
New York, NY 10119

4 
 

--------------------------------------------------------------------------------

 



If to Borrower:


Plures Technologies, Inc.
5297 Parkside Drive
Suite 400,
Canandaigua, NY 14424


Any such address may be changed upon notice to the other party given in
accordance hereunder.
 
                        Section 7.4              Further Documents.  Borrower
shall from time to time execute, deliver, endorse and authorize the filing of
any and all instruments, documents, conveyances, assignments, security
agreements, financing statements, control agreements and other agreements and
writings that Lender may reasonably request in order to secure, protect, perfect
or enforce Lender’s rights under this Agreement (but any failure to request or
assure that Borrower executes, delivers, endorses or authorizes the filing of
any such item shall not affect or impair the validity, sufficiency or
enforceability of this Agreement, regardless of whether any such item was or was
not executed, delivered or endorsed in a similar context or on a prior
occasion).
 
                       Section 7.5               Costs and Expenses.  Borrower
shall pay on demand all costs and expenses, including reasonable attorneys’
fees, incurred by Lender in connection with the preparation of this Agreement
and the transactions contemplated hereby, including all such costs, expenses and
fees incurred in connection with the negotiation, preparation, execution,
amendment, administration, performance, collection and enforcement of this
Agreement and the creation, perfection, protection, satisfaction, foreclosure or
enforcement of the security interests thereunder and all of Lender’s borrowing
fees and expenses (as distinct from interest) for the monies to fund the Loan,
failing which the same shall be deemed part of the Principal Amount.
 
                      Section 7.6               Execution in Counterparts;
Telefacsimile Execution.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which counterparts, taken together, shall constitute but
one and the same instrument.  Delivery of an executed counterpart by
telefacsimile shall be equally as effective as delivery of an original executed
counterpart.  Any party delivering an executed counterpart of this Agreement by
telefacsimile also shall deliver an original executed counterpart of this
Agreement.
 
                      Section 7.7              Binding Effect; Assignment;
Complete Agreement.  This Agreement shall be binding upon and inure to the
benefit of Borrower, Lender and their respective successors and assigns, except
that Borrower shall not have the right to assign its rights thereunder or any
interest therein without Lender’s prior written consent.  This Agreement
comprises the complete and integrated agreement of the parties on the subject
matter hereof and supersede all prior agreements, written or oral, on the
subject matter hereof.
 
                      Section 7.8               Severability of Provisions.  Any
provision of this Agreement which is prohibited or unenforceable shall be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof.

5 
 

--------------------------------------------------------------------------------

 

 


 
                      Section 7.9              Headings.  Article, Section and
subsection headings in this Agreement are included herein for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.
 
                      Section 7.10            Governing Law; Jurisdiction,
Venue; Waiver of Jury Trial.  This Agreement shall be governed by and construed
in accordance with the substantive laws (other than conflict laws) of the State
of New York.  The parties hereto hereby (i) consent to the personal jurisdiction
of the state and federal courts located in the State of New York in connection
with any controversy related to this Agreement; (ii) waive any argument that
venue in any such forum is not convenient; (iii) agree that any litigation
initiated by Lender or Borrower in connection with this Agreement or the Subject
Agreements may be venued in either the state or federal courts located in the
County of Nassau, New York; and (iv) agree that a final judgment in any such
suit, action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
 
                     Section 7.11             Agent.  Each person comprising
Lender hereby appoints Cedarview Opportunities Master Fund LP as its agent to
manage all matters related to this Agreement.
 
                     IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be executed by their respective officers thereunto duly authorized
as of the date first above written.
 
            PLURES TECHNOLOGIES, INC.
 
                 By:_____/s/_____________________________
           Glenn Fricano, President


ADVANCED MICROSENSORS CORPORATION


By:_____/s/_____________________________
Glenn Fricano, CEO


CEDARVIEW OPPORTUNITIES MASTER FUND, L.P.


By:_____/s/____________________________
           Burton Weinstein


_______/s/_____________________________
William Lapp


________/s/____________________________
Chandrasekhar and Suseela Polepalle





 6
 

--------------------------------------------------------------------------------

 

SCHEDULE A




Name of Lender
 
Principal Amount of Loan
     
Cedarview Opportunities Master Fund, LP
 
$150,000
     
William Lapp
 
 $40,000
     
Chandrasekhar and Suseela Polepalle
 
 $110,000





583879
